
	
		II
		110th CONGRESS
		1st Session
		S. 1757
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend or make
		  permanent certain authorities for veterans' benefits, and for other
		  purposes.
	
	
		1.Short
			 title; references to title 38, united states code
			(a)Short
			 TitleThis Act may be cited as the Veterans' Authorities Expansion Act of
			 2007.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment or repeal to a section or other provision,
			 the reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
			2.Permanent
			 treatment authority for participants in dod chemical and biological testing
			 conducted by deseret test center (including project shipboard hazard and
			 defense)Section 1710(e)(3) is
			 amended—
			(1)in clause (B), by
			 inserting and after the semicolon; and
			(2)by striking
			 ; and at the end of clause (C) and all that follows before the
			 period at the end of paragraph (3).
			3.Permanent and
			 retroactive authority for va to furnish government headstones or markers for
			 certain individuals in private cemeteries
			(a)In
			 GeneralSection 2306 is amended—
				(1)by striking
			 paragraph (d)(3); and
				(2)by re-designating
			 paragraph (d)(4) as paragraph (d)(3).
				(b)Effective
			 DateThe provisions of section 2306(d) of title 38, United States
			 Code, as amended by this Act, apply to a veteran who died on or after November
			 1, 1990.
			4.Extension of
			 increase in benefit for individuals pursuing apprenticeship or on-the-job
			 trainingSection 103 of the
			 Veterans Benefits Improvement Act of 2004 (Public Law No. 108–454; 118 Stat.
			 3600), as amended, is amended by striking 2008 each place it
			 appears and inserting 2011.
		5.Extension of
			 work-study allowanceSection
			 3485(a)(4) is amended by striking June 30, 2007 each place it
			 appears and inserting September 30, 2010.
		
